EXHIBIT 10.0

AMENDED AGREEMENT

THIS AMENDED AGREEMENT (“Amended Agreement”) is made this 30th day of June, 2008
and hereby amends in its entirety the terms of that certain Agreement (“Original
Agreement”) dated September 14, 2006 between Gust Kepler (“KEPLER”) and G2
Ventures, Inc. (“G2”):

WHEREAS, on September 14, 2006, KEPLER and G2 entered into the Original
Agreement documenting loans made by KEPLER to G2 from 2004 through June 2006 and
reciting terms to repay a portion of those loans; and

WHEREAS, subsequent to the Original Agreement, KEPLER and G2 had a verbal
agreement amending the terms under which KEPLER would be repaid a portion of
those loans; and

WHEREAS, KEPLER and G2 desire to document the intent of their current
understanding regarding loans made to G2 by KEPLER and the repayment of a
portion of the same;

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1. Loans Made by KEPLER: The parties hereto acknowledge that KEPLER has made
loans to G2 totaling $138,838 as of the date of this Amended Agreement.

2. Acknowledgment of Offering and Repayment Terms: The parties hereto
acknowledge and agree to the terms outlined in the Prospectus for an Initial
Public Offering (“IPO”) with an effective date with the Securities and Exchange
Commission of May 13, 2008 including the terms outlining the repayment of a
portion of the KEPLER loans as follows:

“If we raise the maximum of $150,000, we will pay $15,000 to Gust Kepler, our
sole officer, director, and employee, as repayment of a portion of the money
that Mr. Kepler lent to us (including loans from Mr. Kepler to G2 Companies,
Inc. assumed by us).”

3. Terms for Repayment of Balance of Loans: The parties hereto acknowledge and
agree that any portion of the loans made by KEPLER to G2 that are not repaid
from proceeds derived from the IPO, will be repaid as funds become available
from revenues.

4. Miscellaneous:

(a) Modification. Neither this Amended Agreement nor any provisions hereof shall
be modified, discharged or terminated except by an instrument in writing signed
by the party against whom any waiver, change, discharge or termination is
sought.



--------------------------------------------------------------------------------

(b) Binding Effect. Except as otherwise provided herein, this Amended Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns.

(c) Entire Agreement. This instrument contains the entire agreement of the
parties, and there are no representations, covenants or other agreements except
as stated or referred to herein.

(d) Applicable Law. This Agreement shall be governed and construed under the
laws of the State of Texas.

IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
executed and delivered on the date first above written.

 

G2 VENTURES, INC. By:  

/s/ Gust Kepler

  Gust Kepler, President

 

/s/ Gust Kepler

Gust Kepler, an individual